Case 1:14-cv-24414-KMW Document 190 Entered on FLSD Docket 02/02/2021 Page 1 of 11




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF FLORIDA (MIAMI DIVISION)


    CARMINA R. COMPARELLI, an individual,                    Case No.:14-cv-24414-WILLIAMS
    and

    JULIO C. DELGADO COMPARELLI, an
    individual,

                   Plaintiffs,

                   v.

    BOLIVARIAN REPUBLIC OF VENEZUELA,
    a sovereign nation,

    PETROQUÍMICA DE VENEZUELA, S.A., an
    agency or instrumentality of the Bolivarian
    Republic of Venezuela, and

    INTERNATIONAL PETROCHEMICAL
    SALES, LTD., a British Virgin Islands
    corporation,

                   Defendants.


                        JOINT STATUS REPORT OF PLAINTIFFS AND
                        THE BOLIVARIAN REPUBLIC OF VENEZUELA

           Pursuant to this Court’s Orders dated January 11, 2021 and February 1, 2021, the Parties

   submit this joint status report regarding pleadings and discovery that need to be addressed in this

   case.

   I.      Pleadings that need to be addressed

           1.     On August 23, 2018, Plaintiffs filed the operative pleading in this case, which is

   the Amended Complaint [ECF No. 85].

           2.     On October 9, 2018, the Republic (then represented by GST, LLP) moved to

   dismiss Plaintiffs’ Amended Complaint [ECF No. 88]. On November 13, 2018, Plaintiffs filed


                                                    1
Case 1:14-cv-24414-KMW Document 190 Entered on FLSD Docket 02/02/2021 Page 2 of 11




   their Response in Opposition to the Republic’s motion to dismiss [ECF No. 98]. On November

   30, 2018, the Republic filed its Reply in support of the motion to dismiss [ECF No. 110].

          3.      Pequiven and IPSL moved to dismiss Plaintiffs’ Amended Complaint on October

   8, 2018, and November 29, 2018, respectively. [ECF Nos. 87, 106]. Plaintiffs filed their

   Responses in Opposition to the motions to dismiss on November 13, 2018 and December 11,

   2018 [ECF Nos. 99, 111].     Pequiven and IPSL filed replies in support of their motions to

   dismiss on November 30, 2018 and December 20, 2018, respectively. [ECF Nos. 109, 114].

          4.      On February 25, 2019, Plaintiffs filed a Notice of Supplemental Authority [ECF

   No. 122] in support of their responses in opposition to the motions to dismiss. On April 22, 2019,

   Plaintiffs filed an additional Notice of Supplemental Authority [ECF No. 158], also in support of

   their responses in opposition to the motions to dismiss.

          5.      The previous scheduling order in this case [ECF No. 121] provided that, after the

   completion of discovery, the Parties would file supplemental pleadings addressing whether the

   discovery affects the legal analysis for the jurisdictional issues as to the three defendants.

          6.      As directed in this Court’s order of February 1, 2021, the Parties will confer

   regarding a proposed timeline for the submission of supplemental pleadings and will set forth

   proposed deadlines in a joint proposed scheduling order, to be filed by February 15, 2021.

   II.    Discovery that needs to be addressed

          7.      Plaintiffs bear the burden to produce evidence showing that “the conduct which

   forms the basis of [the] complaint falls within one of the statutorily defined exceptions” to foreign

   sovereign immunity. Butler v. Sukhoi Co., 579 F.3d 1307, 1312–13 (11th Cir. 2009).

          8.      In Plaintiffs’ view, the Eleventh Circuit in Comparelli v. República Boliviarana de

   Venezuela, 891 F.3d 1311 (11th Cir. 2018) has already made findings of fact and conclusions of



                                                     2
Case 1:14-cv-24414-KMW Document 190 Entered on FLSD Docket 02/02/2021 Page 3 of 11




   law, based on the documentary evidence produced by Defendants, that for example the “Domestic

   Takings Rule” does not apply to Plaintiff Carmina Rita Comparelli, an Italian citizen which is the

   only citizenship she holds (regardless of the fact if she was a long-time resident of Venezuela).

   Plaintiffs state that that decision is now subject to the law of the case doctrine which provides that

   the “findings of fact and conclusions of law by an appellate court are generally binding in all

   subsequent proceedings in the same case in the trial court or on a later appeal.” Heathcoat v. Potts,

   905 F.2d 367, 370 (11th Cir. 1990).         Plaintiffs state that, notwithstanding the foregoing,

   Defendants seek to re-hash all of the same arguments in the motions to dismiss that were already

   rejected by the Eleventh Circuit making the litigation of this fact unnecessary, duplicative, and

   likely in bad faith and Plaintiffs reserve all rights to use all procedural mechanisms to redress the

   attorney’s fees and costs associated with the re-litigation of issues already decided by the Eleventh

   Circuit.

          9.      The Republic does not agree with Plaintiffs’ characterization of the Eleventh

   Circuit’s decision. The Eleventh Circuit did not definitively decide that the domestic takings rule

   does not apply to Plaintiff Carmina Rita Comparelli; at most, it opined that the domestic takings

   rule “does not appear to bar Carmina’s claim (and may not bar Julio’s claim).” Comparelli, 891

   F.3d at 1327 (emphasis added). The Eleventh Circuit’s statement in that regard was “based upon

   the record currently before [it],” and the court recognized that “[o]n remand, jurisdictional

   discovery may yield other evidence about Carmina’s nationality at the time of the alleged

   expropriation.” Id. at 1322 n. 5. Indeed, the Eleventh Circuit specifically directed this Court to

   “address whether the domestic takings rule applies and whether jurisdiction exists under the

   FSIA’s expropriation exception.” Id. at 1328. The Republic is of the view that Plaintiffs are

   obliged to participate in discovery, and that Plaintiffs’ accusations of bad faith are a distraction



                                                     3
Case 1:14-cv-24414-KMW Document 190 Entered on FLSD Docket 02/02/2021 Page 4 of 11




   from the serious issues before this Court. Plaintiffs elected to bring litigation in the United States

   against a foreign sovereign, and due respect for the foreign relations of the United States and the

   severely depleted public fisc of the Venezuelan people requires that the duly appointed

   representatives of the Republic insist that Plaintiffs turn square corners. Accordingly, further

   discovery and fact development is necessary before this Court will be in a position to answer the

   questions posed to it by the Eleventh Circuit.

           A.      Discovery From Plaintiffs

                  1.      The Republic’s position

           10.     The Republic wishes to obtain focused discovery from Plaintiffs on several topics

   concerning their basis for invoking jurisdiction under 28 U.S.C. § 1605(a)(3). The Republic

   proposes a period of 120 days to obtain discovery from Plaintiffs.

           11.     First, the Republic wishes to discover facts bearing on Plaintiffs’ dominant and

   effective nationality, including the nature and extent of Plaintiffs’ connections to Venezuela

   during the relevant time. The Eleventh Circuit contemplated precisely such discovery, stating

   that “on remand, jurisdictional discovery may yield other evidence about Carmina’s nationality

   at the time of the alleged expropriation,” and that this Court should resolve such disputes.

   Comparelli v. Republica Bolivariana De Venezuela, 891 F.3d 1311, 1322 n.5 (11th Cir. 2018);

   see also Vorbe v. Morriseau, 2014 WL 12637924, at *4-5 (S.D. Fla. Aug. 27, 2014) (permitting

   defendants to take limited jurisdictional discovery from plaintiff regarding plaintiff’s purported

   status as a Florida resident).

           12.     Second, the Republic wishes to gather evidence concerning Plaintiffs’ rights in

   property at the time of the seizure described in the Amended Complaint and any transfers that

   took place before the commencement of the action. Because there is a conflict between the




                                                     4
Case 1:14-cv-24414-KMW Document 190 Entered on FLSD Docket 02/02/2021 Page 5 of 11




   allegations in the Amended Complaint and the documents attached thereto, this is a topic which

   the Republic deems important for investigation.

          13.     Third, the Republic wishes to understand the reasons underlying Plaintiffs’

   determination not to pursue judicial remedies in in Venezuela and the specific basis for their

   allegations that the criminal proceedings in this case were pretextual. While the Republic has

   denounced and continues to denounce the expropriations that took place under the regimes of

   Chávez and Maduro, the Republic notes that many such expropriations were open and notorious,

   not surreptitious and pretextual. See, e.g., Crystallex Int’l Corp. v. Bolivarian Republic of

   Venezuela, ICSID Case No. ARB(AF)/11/2, Award (April 4, 2016); Saint-Gobain Performance

   Plastics Europe v. Bolivarian Republic of Venezuela, ICSID Case No. ARB/12/13, Decision on

   Liability and the Principles of Quantum (Dec. 30, 2016). The Republic is of the view that

   Plaintiffs’ claims of expropriation depend on a particularized showing that they themselves were

   deprived of rights in property in violation of international law and will seek particularized

   information about the reasons why they elected to forgo the procedures available to criminal

   defendants.

                 2.      Plaintiffs’ position

          14.     Plaintiffs object to the Republic serving discovery from the Plaintiffs.        It is

   important to note that on January 24, 2019, the Court entered an Scheduling Order [ECF No. 121]

   which provided all parties to serve written discovery by February 6, 2019. Prior to the entry of the

   stay, Defendants had ample opportunity to serve their written discovery and failed to do so. If the

   Court is inclined to give the Republic additional time to serve discovery, Plaintiffs request that

   they also be given additional time to serve additional discovery on the Defendants since additional

   jurisdictional facts have taken place including for example the finding by U.S. federal courts that



                                                     5
Case 1:14-cv-24414-KMW Document 190 Entered on FLSD Docket 02/02/2021 Page 6 of 11




   the Republic’s wholly-owned oil company, Petróleos de Venezuela, S.A. (“PDVSA”) is the alter

   ego of the Republic and thus PDVSA’s commercial activites in the U.S. should be imputed to the

   Republic. See Crystallex Int’l Corp. v. Bolivarian Republic of Venezuela, 932 F.3d 126 (3d Cir.

   2019), cert. denied, 140 S. Ct. 2762 (2020).

          15.      Plaintiffs disagree with the Republic’s statement that the facts of this case are

   different from those underlying cases where expropriations were found, as there are dozens of

   litigations and international investment arbitrations that have alleged that the Republic has used

   criminal or administrative proceedings as a tool to expropriate property. Plaintiffs’ counsel is also

   counsel to another family that is about to launch an ad-hoc arbitration where an administrative

   proceeding was used to further an expropriation scheme. For example, in the case of Serafin

   Garcia Armas v. República Bolivariana de Venezuela, Permanent Court of Arbitration, PCA Case

   No. 2013-3 wherein an arbitral award was issued for hundreds of millions of damages for an

   expropriation through an administrative proceeding.

          16.     In light of the Republic’s stance, Plaintiffs request the Court to reconsider its prior

   decision denying the deposition of Eladio Aponte Aponte, a Florida resident. Mr. Aponte is the

   former Chief of the Criminal Chamber of the Venezuelan Supreme Court and he was direct player

   in this case. Mr. Aponte has on numerous occassions openly admitted that the Venezuelan

   judiciary lacks independence (a fact confirmed by several NGOs that rank the Venezuelan

   judiciary as the least independent in the world) and that he personally took weekly calls from

   former President Hugo Chávez who directed him how the Venezuelan Supreme Court should rule

   on the cases pending before it. Additionally, the Court should reconsider Plaintiff’s request to take

   the deposition of a representative of the Republic who can testify as to the nature and procedure




                                                    6
Case 1:14-cv-24414-KMW Document 190 Entered on FLSD Docket 02/02/2021 Page 7 of 11




   of the Venezuelan criminal proceedings that Plaintiffs assert were only pretextual to further the

   expropriation scheme.

                  3.      The Republic’s response

           17.     The Republic disagrees with Plaintiffs’ assertion that the Republic should not be

   given additional time to serve discovery requests. The President recognized Juan Guaidó and the

   National Assembly on January 23, 2019, and Arnold & Porter sought substitution on March 19,

   2019. The Court granted that motion on January 11, 2021. The Republic is entitled to a reasonable

   period of time to assess Plaintiffs’ allegations, including to take jurisdictional discovery.

           18.     To the extent that Plaintiffs believe that post-filing developments are relevant, that

   is a matter that can be assessed during discovery. The Republic never suggested that Plaintiffs be

   foreclosed from discovery. The Republic does not believe that post-filing developments are

   relevant to the jurisdictional inquiry, but that is a matter that can be assessed in the ordinary course.

           19.     With regard to Plaintiffs’ particular discovery demands described above, the

   Republic is of the view that relevance and burden must be assessed on a case-by-case basis and is

   prepared to meet and confer with Plaintiffs concerning any discovery that they deem essential to

   prove their jurisdictional allegations.

           B.      Discovery Directed to the Republic

           20.     On February 6, 2019, Plaintiffs served discovery requests on counsel purporting to

   represent the Republic.

                  1.      The Republic’s position

           21.     The Republic is endeavoring to work with Plaintiffs and predecessor counsel to

   assess the underlying facts, gather available information, and evaluate prior counsel’s written

   disclosures and discovery responses; the Republic intends to do so even though Plaintiffs’ requests




                                                      7
Case 1:14-cv-24414-KMW Document 190 Entered on FLSD Docket 02/02/2021 Page 8 of 11




   were served on counsel who were not authorized to represent the Republic. The Republic will

   obtain information from prior counsel to the maximum extent possible consistent with the Court’s

   schedule. The realities on the ground in Venezuela, however, mean that the Republic may not be

   able to obtain additional information sought by Plaintiffs in the time available under the Court’s

   schedule. The Republic will work with Plaintiffs forthrightly to assess this information.

          22.     In addition, the Republic views some of the information sought by Plaintiffs as

   irrelevant and may seek protection from the Court if the parties cannot come to agreement. For

   example, the Republic is of the view that its own commercial activities in the United States are

   irrelevant to the statutory test invoked by Plaintiffs, which is whether “rights in property taken in

   violation of international law are in issue and … that property or any property exchanged for such

   property is owned or operated by an agency or instrumentality of the foreign state and that agency

   or instrumentality is engaged in a commercial activity in the United States.” 28 U.S.C. § 1605(a)(3)

   (emphasis added).

          23.     In email correspondence, as well as at the January 11, 2021 hearing, Plaintiffs

   have suggested that the Parties stipulate to certain facts regarding jurisdiction. The Republic is

   not prepared to stipulate to any such facts at this time, but will continue to assess the available

   information to determine whether any factual disputes can be narrowed or eliminated.

                 2.      Plaintiffs’ position

          24.     The Republic’s discovery responses are deficient as laid out in the pending motion

   to compel filed on April 24, 2019 [ECF No. 161]. The Court previously denied Plaintiff’s request

   to take the deposition of a representative of the Republic, and as set out above, in light of the new

   arguments the Republic may seek to advance it would be prejudicial for the Plaintiffs to not have

   the opportunity to take live testimony on the jurisdictional issues.



                                                     8
Case 1:14-cv-24414-KMW Document 190 Entered on FLSD Docket 02/02/2021 Page 9 of 11




           25.     Plaintiffs further state that if the Republic is unable to comply with its discovery

   obligations, the Court should enter sanctions against Republic, including, but not limited, to the

   entry of a default.

           26.     Plaintiffs disagree that the information they seek is irrelevant. Further discovery

   may be needed to establish whether Pequiven is the alter ego of the Republic, just like PDVSA, its

   sister company has been found to be the alter ego of the Republic. Moreover, the quotation above

   is taking out of context because the plain language of 28 U.S.C. § 1605(a) provides that: “[a]

   foreign state shall not be immune from the juridisdiction of the courts of the United States or of

   the States in any case . . .” and then it proceeds to list the exceptions to sovereign immunity

   including subsection (a)(3). 28 U.S.C. § 1605(a) (emphasis added).

                  3.     The Republic’s response

           27.     The Republic is prepared to meet and confer with Plaintiffs as to any particular

   discovery demands Plaintiffs might make.

           28.     The Republic strongly disagrees that the Court should enter sanctions against the

   Republic if it is unable to comply with its discovery obligations. Plaintiffs sought to lift the stay

   of this case knowing full well the situation in the Republic and fully aware that they bear the burden

   of proof on jurisdictional issues. Plaintiffs cannot “hold and hit” by demanding to move forward

   while it is impossible for the Republic to provide information that Plaintiffs and then demanding

   sanctions because it is impossible for the Republic to provide information that Plaintiffs think they

   need to meet their burden. Moreover, the FSIA does not authorize sanctions as a substitute for

   facts on the threshold issue of jurisdiction, and sanctioning a foreign sovereign would have serious

   foreign policy consequences. The Republic reserves all rights to oppose any effort by Plaintiffs to

   attempt to use sanctions in lieu of proving facts.



                                                        9
Case 1:14-cv-24414-KMW Document 190 Entered on FLSD Docket 02/02/2021 Page 10 of 11




           29.     The Republic also disagrees with Plaintiffs’ interpretation of the language of 28

    U.S.C. § 1605(a), as the FSIA defines a foreign “state” to include an agency or instrumentality of

    the foreign state, 28 U.S.C. § 1603(a). This is an issue that can be taken up in the meet and confer

    process.

           C.      Expert Discovery

           30.     As noted in its January 25, 2021 Statement, the Republic does not adopt the

    expert report submitted by Mr. Julio César Arias Rodríguez and will not be retaining Mr. Arias

    Rodríguez as an expert in this matter. The Republic does not expect to rely on expert testimony

    on the threshold jurisdictional issue. The Republic is well equipped to provide information to the

    Court about the law of Venezuela, and the Court is not limited to expert testimony in evaluating

    such law. See Belleri v. United States, 712 F.3d 543, 548 (11th Cir. 2013) (“In determining

    foreign law, the court may consider any relevant material or source, including testimony,

    whether or not submitted by a party or admissible under the Federal Rules of Evidence.”)

    (citation omitted).

           31.     Plaintiffs already filed the expert report of Antonio Canova González [ECF No.

    145, original in Spanish, and ECF No. 172, English translation]. Plaintiffs only reserve the right

    to file a rebuttal expert report by Mr. González should there be expert reports to be filed by

    Defendants.

           D.      Scheduling Order

           32.     As contemplated in this Court’s order of February 1, 2021, Plaintiffs, the

    Republic, and Defendants Petroquímica de Venezuela, S.A. and International Petrochemical

    Sales Ltd. will file a joint proposed scheduling order on or before February 15, 2021 that will set

    forth proposed deadlines for the completion of discovery.




                                                     10
Case 1:14-cv-24414-KMW Document 190 Entered on FLSD Docket 02/02/2021 Page 11 of 11




                                  RESPECTFULLY SUBMITTED,

     ARNOLD & PORTER                             LAW OFFICES OF RODRIGO S. DA
      KAYE SCHOLER LLP                           SILVA, P.A.

     By: s/ Jason A. Ross                        By: s/ Rodrigo S. Da Silva
     Jason A. Ross                               Rodrigo S. Da Silva, Esq.
       (Florida Bar No. 594466)                   (Florida Bar No. 88600)
     E. Whitney Debevoise*                       777 W. 41st St., Suite 402
     Arturo Caraballo*                           Miami Beach, Florida 33140
     Sally L. Pei*                               Telephone: +1 305.615.1434
     Stephen K. Wirth*                           Fax: +1.305.615.1435
     601 Massachusetts Ave., N.W.                rodrigo@rdasilvalaw.com
     Washington, DC 20001-3743
     Telephone: +1 202.942.5000                  Attorney for Plaintiffs
     Fax: +1 202.942.5999
     jason.ross@arnoldporter.com
     whitney.debevoise@arnoldporter.com
     sally.pei@arnoldporter.com
     stephen.wirth@arnoldporter.com

     Kent A. Yalowitz*
     250 West 55th Street
     New York, NY 10019-9710
     Telephone: +1 212.836.8000
     Fax: +1 212.836.8689
     kent.yalowitz@arnoldporter.com

     *Admitted pro hac vice

     Attorneys for the Bolivarian Republic of
     Venezuela




                                                11
